





INDEMNIFICATION AGREEMENT
     
     This Indemnification Agreement (this “Agreement”) is made as of
_________________ by and between Federal Home Loan Bank of Pittsburgh, a
corporation established under federal law with its principal office at 601 Grant
Street, Pittsburgh, PA 15219 (“FHLBank”) and ____________ (the “Indemnitee”):


Recitals:
     
     WHEREAS, the Federal Home Loan Bank Act (the “Bank Act”), at 12 U.S.C. 1421
et seq. and the Safety and Soundness Act at 12 U.S.C. 4526 as the authorizing
statute and federal law respectively governing the FHLBank, along with the
implementing rules and regulations of the Federal Housing Finance Agency (the
“Finance Agency”) govern the corporate governance and indemnification practices
and procedures of the FHLBank.


     WHEREAS, to the extent not inconsistent with the above, Finance Agency
regulation 12 C.F.R. 1239.3 provides, that the FHLBank will elect to follow a
prescribed state or model code of substantive corporate law as it relates to: 1)
the directors' standard of care and 2) indemnification of directors.


     WHEREAS, effective as of March 10, 2016, the FHLBank has elected to follow
certain provisions of the Delaware General Corporation Law, solely as may be
amended from time to time (8 Del.C. 1§§ 101 et seq.), as it relates to the: 1)
directors' standard of care and 2) indemnification.


     WHEREAS, many experienced director candidates and incumbents are becoming
increasingly reluctant to serve or “have expressed serious concerns about
serving” on the board of directors of SEC registrant corporations unless the
corporations provide adequate protection through insurance and indemnification
agreements against claims and actions against such directors arising out of
their service to and activities on behalf of such corporations; and


     WHEREAS, the Board of Directors of FHLBank has determined that the
inability to attract and retain directors because of potential liability
considerations would be detrimental to the best interests of FHLBank and its
shareholders and that FHLBank should act to assure its directors that such
protection will remain available in the future by contractually obligating
itself to indemnify its directors in order to induce the director to serve or
continue to serve as an FHLBank director; and


     WHEREAS, it is reasonable, prudent and necessary for FHLBank to indemnify
its directors to the fullest extent permitted by applicable law, subject only to
the limited exceptions contained in this Agreement, so that its directors are
willing to serve, will continue to serve and take on additional service for, or
on behalf of, the FHLBank on the condition that she be so indemnified as set
forth herein free from undue concern that she will not be so indemnified.


     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, FHLBank and the Indemnitee, intending to be legally bound
hereby, covenant and agree as follows:


     1. Indemnification. In consideration of the Indemnitee’s service and
continued service as a director of FHLBank, FHLBank shall indemnify the
Indemnitee to the fullest extent permitted by applicable law in effect on the
date hereof or as such laws may from time to time be amended in furtherance of
such indemnification, subject only to the limited exceptions set forth in this
Agreement or as required by law.


     2. Proceedings Other Than an Action by or in the Right of FHLBank. The
Indemnitee shall be entitled to the indemnification rights provided in this
Section 2 if the Indemnitee is a party to or is threatened to be





--------------------------------------------------------------------------------





made a party to any Proceeding, as defined in Section 18 of this Agreement,
other than an action by or in the right of FHLBank, by reason of the fact that
the Indemnitee is or was a director, officer, employee, agent or fiduciary of
FHLBank or is or was serving at the request of FHLBank as a director, officer,
employee, agent or fiduciary of any other corporation, partnership, limited
liability company, joint venture, trust or other enterprise or entity or by
reason of anything done or not done by the Indemnitee in any such capacity.
Pursuant to this Section 2, the Indemnitee shall be indemnified against
reasonable costs and expenses, including attorneys’ fees, judgments, damages,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by the Indemnitee in connection with such Proceeding, including, but not limited
to, the investigation, defense or appeal thereof, if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the FHLBank and, with respect to any criminal
Proceeding, the Indemnitee had no reasonable cause to believe his conduct was
unlawful.


     3. Actions by or in the Right of FHLBank. The Indemnitee shall be entitled
to the indemnification rights provided in this Section 3 if the Indemnitee is a
person who was or is made a party or is threatened to be made a party to any
Proceeding brought by or in the right of FHLBank to procure a judgment in its
favor by reason of the fact that the Indemnitee is or was a director, officer,
employee, agent or fiduciary of FHLBank or is or was serving at the request of
FHLBank as a director, officer, employee, agent or fiduciary of any other
corporation, partnership, limited liability company, joint venture, trust or
other enterprise or entity by reason of anything done or not done by the
Indemnitee in any such capacity. Pursuant to this Section 3, the Indemnitee
shall be indemnified against reasonable costs and expenses, including attorneys’
fees, actually and reasonably incurred by the Indemnitee in connection with such
Proceeding, including, but not limited to, the investigation, defense,
settlement or appeal thereof, if the Indemnitee acted in good faith, in
accordance with the applicable standard of care, and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of FHLBank,
except that indemnification is not authorized where there has been an
adjudication of liability as to the Indemnitee, unless a court of competent
jurisdiction determines in view of all of the circumstances, that such person is
fairly and reasonably entitled to indemnity for such expenses.


     4. Indemnification for Costs and Expenses of Successful Party.
Notwithstanding the other provisions of this Agreement, to the extent that the
Indemnitee has served as a witness on behalf of FHLBank or has been successful
on the merits or otherwise, including, without limitation, the dismissal of a
Proceeding without prejudice, in defense of any Proceeding referred to in
Sections 2 or 3 of this Agreement, or in defense of any claim, issue or matter
therein, the Indemnitee shall be indemnified against reasonable costs and
expenses, including attorneys’ fees, actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf in connection therewith.


     5. Partial Indemnification. If the Indemnitee is only partially successful
in the defense, investigation, settlement or appeal of any Proceeding described
in Sections 2 or 3 of this Agreement, and as a result is not entitled under
Section 6 of this Agreement to indemnification by FHLBank for the reasonable
costs and expenses, including attorneys’ fees, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by the Indemnitee,
FHLBank shall nevertheless indemnify the Indemnitee pursuant to Section 6 to the
extent the Indemnitee has been partially successful.


     6. Determination of Entitlement to Indemnification. When seeking
indemnification under any section of this Agreement, the Indemnitee shall submit
a written request for indemnification to FHLBank. Such request shall include
documentation or information that is reasonably available to the Indemnitee and
reasonably necessary for FHLBank to make a determination of the Indemnitee’s
entitlement to indemnification. Determination of the Indemnitee’s entitlement to
indemnification pursuant to this Agreement shall be determined by: (a) the Board
of Directors of FHLBank by a majority vote of a quorum consisting of
Disinterested Directors as defined in Section 18 of this Agreement or (b) if
such a quorum is not obtainable or, even if obtainable, if the Board of
Directors of FHLBank by the majority vote of Disinterested Directors so directs,
by a panel of three (3) lawyers, one of which shall be Independent Counsel as
defined in Section 18 of this Agreement, in a written opinion to such Board of
Directors, a





--------------------------------------------------------------------------------





copy of which shall be delivered to the Indemnitee. The panel of three (3)
lawyers shall be selected as follows: first, one (1) shall be chosen by the
General Counsel of FHLBank, second, one (1) shall be chosen by the Indemnitee
and third, one (1) shall be selected by agreement of the lawyers selected by the
General Counsel of FHLBank and the Indemnitee. All panel members selected must
be active members in good standing of the state bar where they are admitted to
practice, but only the third panel member must be Independent Counsel, as
defined in Section 18 of this Agreement. Such determination of entitlement to
indemnification shall be made not later than 30 days after receipt by FHLBank of
a written request for indemnification. Any reasonable costs or expenses,
including attorneys’ fees, incurred by the Indemnitee in connection with a
request for indemnification under this Agreement shall be borne by FHLBank
provided that it is ultimately determined that the Indemnitee is entitled to
indemnification. If the panel making such determination shall determine that the
Indemnitee is entitled to indemnification as to part, but not all, of the
application for indemnification, such person shall reasonably prorate such
partial indemnification among such claims, issues or matters. FHLBank shall pay
the fees of the lawyers comprising the panel.


     7. Presumptions and Effect of Certain Proceedings. The General Counsel of
FHLBank or other officer designated by FHLBank’s Board of Directors, shall,
promptly upon receipt of the Indemnitee’s request for indemnification, advise
FHLBank’s Board of Directors in writing, or such other person or persons
empowered to make the determination as provided in Section 6 of this Agreement,
that the Indemnitee has made such request for indemnification. Upon making such
request for indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder, and FHLBank shall have the burden of proof in the
making of any determination contrary to such presumption. If the person or
persons so empowered to make such determination shall fail to make the requested
indemnification within 30 days after receipt by FHLBank of such request, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and the Indemnitee shall be absolutely entitled to such
indemnification, absent actual and material fraud in the request for
indemnification. The termination of any Proceeding described in Sections 2 or 3
of this Agreement by judgment, order, settlement or conviction, or upon a plea
of nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that the Indemnitee did not act in good faith and in a manner that
the Indemnitee reasonably believed to be in or not opposed to the best interests
of FHLBank and, with respect to any criminal Proceeding, that the Indemnitee had
reasonable cause to believe that his or her conduct was unlawful or
(b) otherwise adversely affect the rights of the Indemnitee to indemnification
except as may be expressly provided herein.


     8. Advancement of Expenses and Costs. Subject to the exceptions set forth
in Section 10, all reasonable costs and expenses incurred by the Indemnitee,
including attorneys’ fees, retainers and advances of disbursements required of
the Indemnitee, in defending a Proceeding shall be paid by FHLBank in advance of
the final disposition of such Proceeding at the request of the Indemnitee within
30 days after the receipt by FHLBank of a statement or statements from the
Indemnitee requesting such advance or advances from time to time. The
Indemnitee’s entitlement to such costs and expenses shall include those costs
and expenses incurred in connection with any proceeding by the Indemnitee
seeking adjudication pursuant to this Agreement. Such statement or statements
shall reasonably evidence the costs and expenses incurred by the Indemnitee in
connection therewith and shall include or be accompanied by a written
undertaking by or on behalf of the Indemnitee to repay such amount if it is
ultimately determined that the Indemnitee is not entitled to be indemnified
against such costs and expenses by FHLBank as provided by this Agreement or
otherwise.


     9. Remedies of the Indemnitee in Cases of Determination Not to Indemnify or
to Advance Expenses. In the event that a determination is made that the
Indemnitee is not entitled to indemnification hereunder or if payment has not
been timely made following a determination of entitlement to indemnification
pursuant to Sections 6 and 7 of this Agreement, or if expenses are not advanced
pursuant to Section 8 of this Agreement, the Indemnitee shall be entitled to a
determination by a court of competent jurisdiction of the Indemnitee’s
entitlement to such indemnification or advance. Such judicial proceeding shall
be made





--------------------------------------------------------------------------------





de novo, and the Indemnitee shall not be prejudiced in seeking further relief by
reason of a determination, if so made, that the Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 6 of this Agreement that the Indemnitee is entitled to
indemnification, FHLBank shall be bound by such determination and shall be
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable. FHLBank further agrees to stipulate in any such proceeding that
FHLBank is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary. If the court shall determine that the
Indemnitee is entitled to any indemnification hereunder, FHLBank shall pay all
reasonable costs and expenses, including attorneys’ fees, actually incurred by
the Indemnitee in connection with such adjudication, including, but not limited
to, any appellate proceedings.
     
     10. Exceptions and Modifications to Indemnification. Notwithstanding any
other provision to the contrary set forth in this Agreement, unless otherwise
determined by the Board of Directors of FHLBank by a majority vote of the
Disinterested Directors, the Indemnitee shall not be entitled to indemnification
or advancement of expenses from FHLBank under this Agreement in any of the
following circumstances: (i) any Proceeding initiated by or on behalf of the
Indemnitee against FHLBank other than a Proceeding brought solely to seek the
remedies set forth in Section 9 for a Proceeding not initiated by the
Indemnitee, or any counterclaim, cross-claim, affirmative defense or similar
claim of FHLBank in connection with such Proceeding or (ii) any Proceeding
initiated by FHLBank against the Indemnitee other than as provided in Section 3
of this Agreement.


     11. Other Rights to Indemnification. The indemnification and advancement of
costs and expenses, including attorneys’ fees, provided by this Agreement shall
not be deemed exclusive of any other rights to which the Indemnitee may now or
in the future be entitled under any provision of FHLBank’s Certificate of
Incorporation or Bylaws or any agreement, vote of Disinterested Directors,
provision of law or otherwise.


     12. Attorneys’ Fees and Other Expenses to Enforce Agreement. In the event
that the Indemnitee is subject to or intervenes in any Proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication to enforce the Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, if the Indemnitee prevails in whole or in part in
such Proceeding, the Indemnitee shall be entitled to recover from FHLBank and
shall be indemnified by FHLBank against, any actual expenses for attorneys’ fees
and disbursements reasonably incurred by the Indemnitee.


     13. Prohibited Payments. Notwithstanding anything in this Agreement to the
contrary, FHLBank shall not (i) make any indemnification payment to any
Indemnitee if such payment is prohibited by regulation or an order issued by the
Director of the Finance Agency in accordance with 12 U.S.C. 4518(e) with regard
to any administrative proceeding or civil action initiated by the Finance Agency
or (ii) pay the premiums for any insurance policies or fidelity bonds prohibited
by Finance Agency regulations.


14. Successors and Assigns. This Agreement shall be binding upon FHLBank and its
successors and assigns and shall inure to the benefit of the Indemnitee and the
Indemnitee’s spouse, assigns, heirs, devisees, executors, administrators or
other legal representatives.


     15. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (a) the validity,
legality and enforceability of the remaining provisions of this Agreement,
including, without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable, shall not in any way be
affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Agreement, including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable, shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.







--------------------------------------------------------------------------------





     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement.


     17. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction of this Agreement.


     18. Definitions and Interpretations. For purposes of this Agreement:
          (a) The term “corporation” shall include any constituent corporation,
including FHLBank and any constituent, absorbed in a consolidation or merger
that, if its separate existence continued, would have had power and authority to
indemnify its directors, so that any person who is or was a director of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as such person would have with respect to such constituent
corporation if its separate existence had continued.


          (b) The term “Disinterested Director” shall mean a director of FHLBank
who is not or was not a party to a Proceeding in respect of which
indemnification is being sought by the Indemnitee.


          (c) The term “fines” shall include any penalties and any excise or
similar taxes assessed on a person with respect to an employee benefit plan.


          (d) The term “Independent Counsel” shall mean: 1) any person who,
under the applicable standards of professional conduct then prevailing, would
not have a conflict of 
interest in representing either FHLBank or the Indemnitee in a Proceeding to
determine the Indemnitee’s right to indemnification under this Agreement and 2)
who is not an attorney or a firm associated with an attorney, who, within the 5
years immediately preceding the request for indemnification, has been retained
by or who has performed services for the Federal Home Loan Banks Office of
Finance, any Federal Home Loan Bank, or any person to be indemnified.


          (e) The term “other enterprise” shall include employee benefit plans,
including, but not limited to, any employee benefit plans of FHLBank.


          (f) The term “Proceeding” shall mean any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative in nature, including any counterclaim.


          (g) Service by the Indemnitee “at the request of FHLBank” shall
include, but is not limited to, any service that imposes duties on, or involves
services by, the Indemnitee with respect to an employee benefit plan, its
participants or beneficiaries, including acting as a fiduciary thereof.


          (h) A person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of FHLBank” as referred to in Sections 2 and 3 of
this Agreement.


          (i) Service by the Indemnitee as a partner, trustee, manager or member
of management or similar committee of a partnership, joint venture, trust or
limited liability company, or as a director, officer, manager, partner, trustee
or manager of an entity that is a partner, trustee, member or joint venturer,
shall be considered service as a director or officer of the partnership, joint
venture, trust, limited liability company or other enterprise.







--------------------------------------------------------------------------------





     19. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by all of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed to
or shall constitute a waiver of any other provisions hereof, whether or not
similar, nor shall such waiver constitute a continuing waiver.


     20. Notice by the Indemnitee. The Indemnitee agrees promptly to notify
FHLBank in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter that
may be subject to indemnification covered hereunder, either civil, criminal or
investigative.


     21. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed or if (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:


              If to the Indemnitee, to the address set forth on the signature
page to this Agreement.
          
If to FHLBank to:

Dana A. Yealy, Managing Director, General Counsel & Corporate Secretary
Federal Home Loan Bank of Pittsburgh
601 Grant Street
Pittsburgh, PA 15219


or to such other address as may have been furnished to the Indemnitee by FHLBank
or to FHLBank by the Indemnitee.
     
22. Governing Law. FHLBank and the Indemnitee agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the Delaware General
Corporation Law, as may be amended from time to time (8 Del.C. 1§§ 101 et seq.).


23. Jurisdiction. In any action or proceeding brought by the Indemnitee or the
FHLBank in order to enforce any right or remedy in the Agreement, the Indemnitee
and FHLBank each consents to and agrees that they shall submit to the
jurisdiction of the Court of Common Pleas of the Commonwealth of Pennsylvania
located in Allegheny County.


     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
FEDERAL HOME LOAN BANK OF PITTSBURGH
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Dana A. Yealy
 
 
 
 
 
 
Managing Director, General Counsel and Corporate Secretary
 
 
 
 
 
 
 
 
 
 
 
INDEMNITEE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 [NAME]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 








